Ace, Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews (U.S. Patent 3,9906,331). 
In regards to claim 7, Matthews discloses a jacket removal tool for removing a jacket from an electrical cable comprising: a cutting cylinder (liner 46) surrounding a longitudinally extending central bore extending therethrough (central bore) and sized to receive an end of an electrical cable, the cutting cylinder (46) being rotatable about a longitudinal axis (at the center axis) that is coaxial with the central bore; a blade window (fig. 6) is formed in a portion of a leading end of the cutting cylinder (46); a blade housing (33) affixed to and surrounding the cutting cylinder (46) at a leading end of the cutting cylinder and having a housing bore (33a) formed therein sized to receive the leading end of the cutting cylinder (46), 
a blade housing opening (near blade 42; fig. 2) formed in the blade housing (33) and aligned with the blade window (fig. 2 and fig. 6) when the blade housing is affixed to the leading end of the cutting cylinder; a blade (42) mounted on the blade housing (33) such that the blade housing (33) and blade (42) are rotatable with the cutting cylinder (46) and the blade (42) includes a cutting edge (50) that extends at least partially through the blade housing opening (33a) of the blade housing and the blade window of the cutting cylinder (fig. 6) and in overlapping relationship with the central bore (central opening) to provide a desired depth of cut for removing the jacket from an electrical cable inserted into the central bore (via the adjustment of the slot 44 and bolt 43); and a drive axle (22) aligned parallel to and spaced transversely apart from the longitudinal axis of the cutting cylinder (46) and projecting rearward relative to the leading end of the cutting cylinder (46), the drive axle (22) being operably coupled with the cutting cylinder (46) to transfer rotational motion of the drive axle (22) to rotational motion of the cutting cylinder (46) , and the drive axle (22) being engageable by a driver (e.g. drill 23) configured to rotate the drive axle.

    PNG
    media_image1.png
    399
    454
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews (U.S. Patent 3,990,331) in view of Warner (U.S. Patent 6,381,850).  Matthews discloses a jacket removal tool for removing a jacket from an electrical cable comprising: a cutting cylinder (liner 46) surrounding a longitudinally extending central bore (cylindrical opening) extending therethrough and being rotatable about a longitudinal axis that is coaxial with the central bore; a blade housing (33) affixed to the cutting cylinder (46) at a leading end of the cutting cylinder (46), the blade housing (33) having a housing bore (33a cylindrical opening) extending coaxially with the central bore of the cutting cylinder (46), the housing bore (33a cylindrical opening) having a housing bore diameter that is greater than a central bore diameter of the central bore (the liner 46 fits inside the blade housing 33); a blade (42) mounted on the blade housing (33) such that the blade housing (33) and blade (42) are rotatable with the cutting cylinder (33) and the blade (42) includes a cutting edge (50; fig. 7) that extends in at least partially overlapping relationship with the central bore (fig. 2) to provide a desired depth of cut for removing the jacket from an electrical cable inserted into the housing bore (33a cylindrical opening; by adjusting the screw 43); and a drive axle (22) aligned parallel to and spaced transversely apart from the longitudinal axis of the cutting cylinder (liner 46) and projecting rearward relative to the leading end of the cutting cylinder (33; see Fig. 2), the drive axle (22) being operably coupled with the cutting cylinder (46) to transfer rotational motion of the drive axle (22) to rotational motion of the cutting cylinder (46; via the rotation of the blade housing 33), and the drive axle (22) being engageable by a driver (e.g. drill 23) configured to rotate the drive axle.
Matthews does not disclose wherein a blade housing opening  is formed in the blade housing, the blade housing opening is defined in part by a base wall with a blade channel formed in the base wall and opening into the blade housing opening, the blade is disposed in the blade channel and retained therein on a screw extending through the blade channel such that rotation of the screw adjusts the position of the blade within the blade channel, rather Matthews discloses that blade is adjustable by means of a bolt 43 extending through a slot 44, where the slot allows the blade to be repositionable.  Attention is also directed to the Warner wire stripping tool. Warner discloses a blade 110 that is disposed in a bore in the side of the housing, perpendicular to the central bore, such that the blade can also be adjusted to extend more or less into the bore to increase or decrease the depth of the blade that cuts into the cable.  Warner additionally discloses the use of a screw 104 pressed against the top of the blade 48 that is biased upwards by a spring 102. The more the screw is tightened, the further the blade extends. The bore housing the blade provides a guiding surface that allows for a controlled adjustment of the blade where the blade cannot shift out of vertical alignment with the central axis of the housing.  It would have been obvious to one having ordinary skill in the art to have replaced the vertical wall of the blade housing 33 of Matthews that supported the flat surface of the blade with a vertical bore that extended though the wall as taught by Warner as the vertical bore containing the blade provides greater control and guidance of the movement of the blade and still allows for the extension and retraction of the blade into and out of the central bore of the housing, to change the desired cutting depth.  Therefore the modified device of Matthews discloses wherein a blade housing (33) opening (e.g. 100 Warner through the blade housing 33 of Matthews)  is formed in the blade housing (33), the blade housing opening is defined in part by a base wall (as annotated below; threaded cylindrical wall of 72 Warner) with a blade channel (for the movement of the blade; as modified by Warner; annotated below) formed in the base wall and opening into the blade housing opening (33a), the blade is disposed in the blade channel and retained therein on a screw (104 Warner) extending through the blade channel such that rotation of the screw adjusts the position of the blade within the blade channel.


    PNG
    media_image2.png
    615
    839
    media_image2.png
    Greyscale

In regards to claim 2 and 5, the modified device of Matthews discloses wherein a first end of the screw (104 Warner) is accessible from an exterior of the blade housing (from underneath the housing 33 as modified) and is configured as a manually grippable head to allow manual rotation of the screw or the first end of the screw is configured to be rotatable using a tool (e.g. via an allen key or hex shaped bit; fig. 4).
In regards to claim 3, the modified device of Matthews discloses wherein a spring (102 Warner) is disposed on the screw (104 Warner) between the blade (110 warner) and the blade housing (33 Matthews) to bias the blade outward from the blade channel (as annotated above).
In regards to claim 4, the modified device of Matthews discloses wherein the (104 Warner) is threadingly coupled to the blade (110 Warner) such that rotation of the screw adjusts the position of the blade within the blade channel.

Claims 8-12 rejected under 35 U.S.C. 103 as being unpatentable over Matthews (U.S. Patent 3,990,331) in view of Warner (U.S. Patent 6,381,850).  
In regards to claim 8, the modified device of Matthews discloses the claimed invention except that the blade housing opening (33a) is defined in part by a base wall with a blade channel formed in the base wall and opening into the blade housing opening, the blade is disposed in the blade channel and retained therein on a screw extending through the blade channel such that rotation of the screw adjusts the position of the blade within the blade channel, rather Matthews discloses that blade is adjustable by means of a bolt 43 extending through a slot 44, where the slot allows the blade to be repositionable.  Attention is also directed to the Warner wire stripping tool. Warner discloses a blade 110 that is disposed in a bore in the side of the housing, perpendicular to the central bore, such that the blade can also be adjusted to extend more or less into the bore to increase or decrease the depth of the blade that cuts into the cable.  Warner additionally discloses the use of a screw 104 pressed against the top of the blade 48 that is biased upwards by a spring 102. The more the screw is tightened, the further the blade extends. The bore housing the blade provides a guiding surface that allows for a controlled adjustment of the blade where the blade cannot shift out of vertical alignment with the central axis of the housing.  It would have been obvious to one having ordinary skill in the art to have replaced the vertical wall of the blade housing 33 of Matthews that supported the flat surface of the blade with a vertical bore that extended though the wall as taught by Warner as the vertical bore containing the blade provides greater control and guidance of the movement of the blade and still allows for the extension and retraction of the blade into and out of the central bore of the housing, to change the desired cutting depth.  Therefore the modified device of Matthews discloses wherein a blade housing (33) opening (e.g. 100 Warner through the blade housing 33 of Matthews)  is formed in the blade housing (33), the blade housing opening is defined in part by a base wall (as annotated below; threaded cylindrical wall of 72 Warner) with a blade channel (for the movement of the blade; as modified by Warner; annotated below) formed in the base wall and opening into the blade housing opening (33a), the blade is disposed in the blade channel and retained therein on a screw (104 Warner) extending through the blade channel such that rotation of the screw adjusts the position of the blade within the blade channel.



    PNG
    media_image2.png
    615
    839
    media_image2.png
    Greyscale

In regards to claim 9 and 12, the modified device of Matthews discloses wherein a first end of the screw (104 Warner) is accessible from an exterior of the blade housing(from underneath the housing 33 as modified) and is configured as a manually grippable head to allow manual rotation of the screw or the first end of the screw is configured to be rotatable using a tool (e.g. via an allen key or hex shaped bit; fig. 4).
In regards to claim 10, the modified device of Matthews discloses wherein a spring (102 Warner) is disposed on the screw (104 Warner) between the blade (110 warner) and the blade housing (33 Matthews) to bias the blade outward from the blade channel (as annotated above).
In regards to claim 11, the modified device of Matthews discloses wherein the (104 Warner) is threadingly coupled to the blade (110 Warner) such that rotation of the screw adjusts the position of the blade within the blade channel.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Andreescu (U.S. Patent 6,513,244) in view of Matthews (U.S. Patent 3,990,331) and in further view of Mok et al. (U.S. Patent 8,075,229), herein referred to as Mok. 
Andreescu discloses a jacket removal tool for removing a jacket from an electrical cable comprising: a cutting cylinder (guide 2) surrounding a longitudinally extending central bore (cylindrical opening) extending therethrough and being rotatable about a longitudinal axis (central long. axis of the bore) that is coaxial with the central bore; a blade housing (1) affixed to the cutting cylinder (2) at a leading end of the cutting cylinder (2), the blade housing (1) having a housing bore ( cylindrical opening) extending coaxially with the central bore of the cutting cylinder (2), the housing bore (cylindrical opening) having a housing bore diameter that is greater than a central bore diameter of the central bore (the cylinder threads onto the blade housing); a blade (3) mounted on the blade housing (1) such that the blade housing (1) and blade (3) are rotatable with the cutting cylinder (2) and the blade (3) includes a cutting edge (31; fig. 1.3) that extends in at least partially overlapping relationship with the central bore to provide a desired depth of cut for removing the jacket from an electrical cable inserted into the housing bore (cylindrical opening); 
wherein a blade housing opening (34) is formed in the blade housing (1), the blade housing opening is defined in part by a base wall (side wall of 1) with a blade channel formed in the base wall (e.g. see the convex hole in Figure 1.2 on the opposite side of the tool from end 41) and opening into the blade housing opening (43), the blade (3) is disposed in the blade channel (fig. 1.1) and retained therein on a screw (11) extending through the blade channel;
and a drive axle (41) aligned parallel to and the longitudinal axis of the cutting cylinder (2) and projecting rearward relative to the leading end of the cutting cylinder (2), the drive axle (41) being operably coupled with the cutting cylinder (2) to transfer rotational motion of the drive axle (41) to rotational motion of the cutting cylinder (2), and the drive axle (41) being engageable by a driver configured to rotate the drive axle.
Andreescu does not disclose wherein rotation of the screw adjusts the position of the blade within the blade channel.  Attention is further directed to the Matthews cable stripping tool, which also utilizes a stripper blade 42 which projects into the sidewall of a cylindrical housing to cut the walls of a cable.  Matthews discloses a bolt 43 which extends into a slot 44 of the stripper blade to allow the blade to be adjusted relative to the central bore of the housing by releasing the clamping force of the bolt and sliding the blade inwards or outwards along the bolt.  Thereby the depth of penetration the of blade into the central bore and the cable can be adjusted.  It would have been obvious to one having ordinary skill in the art to have modified the stripper blade of Andreescu to have a slot, such that it was adjustable relative to the depth of blade penetration of the cable as taught by Matthews, such that rotation of the screw would adjust the position of the blade within the channel, i.e. backing off the rotation of the screw would allow for the movement of the blade outwardly or inwardly relative to the housing. 
The modified device of Andreescu does not disclose that the drive axle is spaced transversely apart from the longitudinal axis. Andreescu does disclose that at the end of the blade holder at 41 a drilling machine can be attached. Attention is further directed to the Mok drill. Mok discloses a drill assembly with a chuck for rotating tools such as set forth by Andreescu. Mok also discloses that it is known for the output shaft 32 to be offset from the chuck assembly. Since Andreescu contemplates the use of the cable preparation tool with a drill secured to the end of the blade holder, it would have been obvious to have utilized a drill shown by Mok with the Andreescu cable preparation tool to provide power for the rotation of the blade assemblies about the cable. As the drill can then be considered part of the jacket removal tool of claim 1, the output shaft 32 of Mok can therefore be considered the drive axle which would be offset from the longitudinal axis.
In regards to claim 6, the modified device of Andreescu discloses a die (split ring 9) having a bore there through that has dimensions that are the same as or just larger than outer dimensions of a cable that is to have a jacket thereon removed by the jacket removal tool (work piece is not claimed subject matter), wherein a terminal end of the die is removably secured within a leading portion of the central bore (the bore of guide 2; see fig. 3.4).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724